DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 8, and 15 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (hereinafter as Abernethy) PGPUB 2013/0200579, and further in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935, as evidenced by Non-Patent Literature RFID versus NFC: What’s the difference between NFC and RFID (hereinafter as NPL).
As per claim 1, Abernethy teaches a computer implemented method for customizing a system [FIG. 1 mobile accessory cart 100] for a user, the method comprising: 
receiving, by a processor [0091: (controller or processor receives height information of the user)], attribute data and authentication data for the user [0095: (each user has an access ID with height information (attribute data); this access ID could also be tied to login or security feature that identifies the user and allows access to the computer (authentication data); such information is received by processor of the accessory cart)] from a tag associated with the user [0095: (Near field communication technology can be used and allows accessory cart to recognize identity of the user and obtain height information associated with the user; NFC technology operates by using NFC readers and tags, and thus the accessory cart must have an NFC reader to obtain the height information and security data from a NFC tag of the device owned by the user)]; 
validating, by the processor, authority of the user based on the authentication data [0095: (authority and identity of a user is validated when user presents their access ID or NFC and access is granted to the computer)];
adjusting, by the processor, a position of one or more physical components of the system based on the attribute data of the user, wherein adjusting the position of the one or more physical components includes adjusting a physical height of the one or more components based on the height of the user [0091 and 0095: (automatic height adjustment mechanism automatically adjusts the height of the work platform 106 to a predetermined ergonomic position based on height information obtained by a processor, such as from NFC technology/tags)],
wherein the one or more physical components of the system include one of a hardware compartment and a hardware shelf [0091: (a height of a work platform 106 (hardware shelf) is adjusted)].

Abernethy does not explicitly teach generating, by the processor, a set of service procedure instructions customized for the user based on the attribute data; and displaying, by the processor, the set of service procedure instructions that are  Abernethy teaches obtaining through embedded NFC communication technology, height and security information from a user, and granting access to the computer and adjusting the height of a work platform if security information is successfully authenticated. However, Abernethy does not explicitly teach generating customized service procedure instructions and displaying the customized instructions.
Shin teaches a method for providing a customized user interface to users with disabilities based on data that is electronically received from a user by NFC. Thus Shin is like Abernethy because they provide personalized user information based on data stored on an RFID/NFC tag in an object belonging to the user. Shin further teaches generating, by the processor, a set of service procedure instructions customized for the user based on the attribute data [0108: (based on the information provided from the user’s device, an appropriate UI (service procedure instructions) is generated and output to the user); FIG. 12 and 0225: (the UI presented is a set of service procedure instructions because it presents the user with menu options for managing or maintaining an apparatus 100)]; and displaying, by the processor, the set of service procedure instructions that are customized for the user [FIG. 12, 0108, and 0118-0120: (output to the user the UI that is based on the user’s information)]. Shin teaches receiving user information from a user through NFC and generating and outputting a customized UI for managing an apparatus 100 to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shin’s teachings of the NFC tag including user disability information and providing a customized UI to the user based on the 

As per claim 2, Abernethy and Shin teach the computer implemented method of claim 1, wherein the tag is an identification tag of the user [Abernethy 0095: (NFC tag of the device owned by the user is used to determine the identity of the user; thus the NFC tag is an identification tag)].
As per claim 4, Abernethy and Shin teach the computer implemented method of claim 1, wherein generating a set of service procedure instructions customized for the user comprises changing one or more of written instructions, graphics, videos and guided panel flows based on the attribute data [Shin 0120: modify the size, the color, the position, and the layout of the graphic UI].
As per claim 6, Abernethy and Shin teach the computer implemented method of claim 1, further comprising preventing the user from accessing one or more hardware components of the system based on an authorization level of the user [Abernethy 0095: (user identity is verified first before access is allowed to the computer (hardware component); it is obvious that if user identity fails verification, the user will not be able to access the computer which is a hardware component)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Abernethy and Shin further teaches a tag reader configured to access data stored in the tag [Abernethy 0095: (accessory cart control panel 130 is a reader for reading access ID; it can also use NFC to recognize the identity of a user and obtain height information associated with that user; thus control panel 130 has a NFC reader for reading data from an NFC tag of an item the user owns)]; processor in communication with the tag reader [Abernethy 0094: (control panel 130 is in communication with a processor); 0091: (processor obtains height information); and 0095: (control panel receives height information through NFC)]. NPL shows as evidence that NFC technology requires two NFC devices to work, and that one NFC act as the reader while the other NFC device acts as a tag.
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (hereinafter as Abernethy) PGPUB 2013/0200579 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935, and further in view of Elhawary et al. (hereinafter as Elhawary) PGPUB 2017/0245806.
As per claim 3, Abernethy and Shin teach the computer implemented method of claim 1.
Abernethy and Shin do not teach wherein the set of service procedure instructions comprise a set of steps to be executed by the user to service components of the system. Abernethy and Shin display a UI with options for components of the system, but Abernethy and Shin’s set of service procedure instructions do not provide steps to be executed by the user to service components of the system.
Elhawary teaches a method for workers to receive customized information based on a device receiving personal information from a worker’s badge. Elhawary is thus similar to Abernethy and Shin because they provide customization for a user based on information received from the user through wireless communication (RFID or NFC). Elhawary further teaches wherein the set of service procedure instructions comprise a set of steps to be executed by the user to service components of the system [0144, 0169, 0173, and 0201: (recommended instructions are instructions given to a user to perform a job, and thus they are steps to perform service in the system)]. Elhawary describes a wearable device with RFID readers to read the worker’s badge and provide customized recommendations specific to that worker through screen notifications, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Elhawary’s teachings of providing recommendations for a set of steps to be executed by the user to service components in Abernethy and Shin. One of ordinary skill in the art would have been motivated to provide such recommendations in Abernethy and Shin because it would provide guided or customized support to users with disabilities to perform servicing of components, and suggest steps that would help the user perform a task when it cannot be performed ergonomically, to prevent injury to the user [Elhawary 0003-0014].
Claim 9 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (hereinafter as Abernethy) PGPUB 2013/0200579 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935, and further in view of Wasson et al. (hereinafter as Wasson) PGPUB 2008/0103781.
As per claim 5, Abernethy and Shin teach the computer implemented method of claim 1.

Wasson teaches a method for guiding a user to use automated speech recognition based on specific user information stored on an RFID chip [0096]. Wasson is therefore similar to Abernethy and Shin because they use information stored on an NFC/RFID to customize information for a user. Wasson further teaches determining, by the processor [0022], an experience level of the user [0050-0058: (determine a sum or a score to classify the user’s experience level)]; and in response to the experience level being below a predetermined threshold [0058: (a score below lowest threshold is a novice)], generating the set of service procedure instructions comprises, adding one or more service instructions to the set of service procedure instructions [0059-0060: (novice requires more detailed prompting and instructions to guide a user to perform an action)]. Wasson shows that less experienced users requires additional instructions and guidance to perform an action than more experience users.
The combination of Abernethy, Shin, and Wasson together yields a computing system that determines the experience level of the user of the mobile accessory cart by using an NFC tag, and providing additional instructions on the GUI to the user if the user is a novice.

Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (hereinafter as Abernethy) PGPUB 2013/0200579 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935, and further in view of Raman et al. (hereinafter as Raman) PGPUB 2012/0311019.
As per claim 7, Abernethy and Shin teach the computer implemented method of claim 1.
Abernethy and Shin do not teach further comprising: determining, by the processor, a color-blindness of the user; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations. 
Raman teaches determining customized preferences of a user with special needs from a mobile device through NFC. Thus Raman is similar to Abernethy and Shin. Raman further teaches determining, by the processor, a color-blindness of the user [0032: preferences for presentation may indicate the user of the computing device is colorblind]; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations [0032-0033: black and white display or levels of gray to indicate the same information].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Raman’s teachings of determining the type of vision impairment a user has and utilizing a grayscale/black and white display to assist the user in Abernethy and Shin. One of ordinary skill in the art would be motivated to include information regarding the colorblindness of a user and user color display preferences in a device read by NFC in Abernethy and Shin because it allows the mobile accessory cart to better assist the user when dealing with a specific type of vision impairment. One of ordinary skill in the art would be concerned about colorblindness of a user in the combination of Abernethy and Shin because a user may not be able to read the menu options or displayed items on the mobile accessory cart device if they are colorblind.
Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy et al. (hereinafter as Abernethy) PGPUB 2013/0200579 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935, and further in view of Sawa et al. (hereinafter as Sawa) PGPUB 2016/0285883.
As per claim 10, Abernethy and Shin teach the system of claim 8.
Abernethy and Shin do not explicitly teach periodically monitor presence of the tag by revalidating the authorization of the user based on the authentication data from the tag. Abernethy and Shin monitors a NFC tag but does not periodically re-authenticate the NFC tag.
Sawa teaches using data on an RFID to determine the information to be displayed for an operator to control numerical control (NC) tools in a processing system [0036-0037]. Thus Sawa is similar to Abernethy and Shin in that they receive data from NFC and they customize what is displayed based on the data received to assist the user. Sawa further teaches, wherein the processor is further configured to: periodically monitor presence of the tag within a predetermined proximity of the system by revalidating the authorization of the user based on the authentication data from the tag 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sawa’s teachings of periodically authenticating an NFC tag in Abernethy and Shin. One of ordinary skill in the art would be motivated to periodically check the authentication of the NFC to determine if the NFC is in proximity in the reader in Abernethy and Shin because it would ensure security of the computing devices and protect personal information if the user and the tag are no longer by the reader.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 5/10/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rabe et al. (USPAT 10,698,706) teaches determining a proficiency level of a user for a help menu.
Eramian et al. (PGPUB 2016/0371673) teaches determining an employee’s familiarity with a transaction, and providing additional instructions to the employee if the employee is unfamiliar.
Wood et al. (USPAT 9,519,425) teaches providing different options to the user based on the user’s level of expertise.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186